Exhibit 10.8

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this "Agreement") made as of October 6, 2009 by and among
Zoom Technologies, Inc.,(the "Issuer"), Global Hunters Securities, LLC (the
"Placement Agent"), whose addresses and other information appear on the
Information Sheet (attached hereto as "Exhibit A") attached to this Agreement,
and Continental Stock Transfer & Trust Company, 17 Battery Place, 8th Floor, New
York, NY 10004 (the "Escrow Agent").

WITNESSETH:

WHEREAS, the Issuer proposes to sell up to $5,032,304 (the "Warrant Escrowed
Amount") of Series B Warrants, (the "Securities") as part of an offering of
Common Stock and Warrants pursuant to the Purchase Agreement (as defined below)
to investors (the subscribers of the Securities pursuant to the Purchase
Agreement are hereinafter referred to as "Investors"), in a private offering to
accredited investors on a "best efforts, basis through the Placement Agent (the
"Offering");

WHEREAS, the Issuer and the Placement Agent propose to establish an escrow
account (the "Warrant Escrow Account"), to which the subscription for payment of
the Series B Warrants, which monies are received by the Escrow Agent from
Investors, the Placement Agent, or its counsel, Sichenzia Ross Friedman &
Ference LLP, at the closing of the Offering in connection with such private
offering are to be credited, and the Escrow Agent is willing to establish the
Warrant Escrow Account on the terms and subject to the conditions hereinafter
set forth; and

WHEREAS, the Escrow Agent has agreed to establish a special bank account at J.P.
Morgan Chase Bank (the "Bank") into which the Warrant Escrow Amount, which are
received by the Escrow Agent and credited to the Warrant Escrow Account, are to
be deposited.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Definitions. Each capitalized term not otherwise defined in this Agreement
shall have the meaning set forth for such term in that certain Securities
Purchase Agreement, dated on or about October 13, 2009 (the "Purchase
Agreement") which is attached to this Agreement as Exhibit B and is incorporated
by reference herein and made a part hereof.

2. Establishment of the Bank Account.

2.1 The Escrow Agent shall establish an interest-bearing bank account at the
branch of Bank selected by the Escrow Agent, and bearing the designation set
forth on Exhibit A (heretofore defined as the "Bank Account"). The purpose of
the Bank Account is for (a) the deposit of the Warrant Escrow Amount (checks or
wire transfers) which are received by the Placement Agent or Sichenzia Ross
Friedman & Ference LLP from Investors, or the Investors, and are delivered to
the Escrow Agent at the closing of the Offering, (b) the holding of the Warrant
Escrow Amount from the closing of the Offering through the period set forth in
Section 4 hereof, and (c) the disbursement of collected funds, all as described
herein.

--------------------------------------------------------------------------------

2.2 On or before the date of the initial deposit in the Bank Account pursuant to
this Agreement, the Placement Agent shall notify the Escrow Agent in writing of
the date of the closing of the Offering (the "Effective Date"), and the Escrow
Agent shall not be required to accept any amounts for credit to the Warrant
Escrow Account or for deposit in the Bank Account prior to its receipt of such
notification.

2.3 The Initial "Escrow Period," which shall be deemed to commence on the
Effective Date, shall end on the date that is 120 days from the Effective Date
unless (i) prior to such date on which disbursement is made pursuant to Section
4.1 hereof, or (ii) extended by the Placement Agent pursuant to Section 4.2
hereof. The Offering Period shall be extended pursuant to Section 4.2 hereof (an
"Extension Period") unless the Escrow Agent shall have received written notice
from the Placement Agent instructing refund of the Escrow Amount pursuant to
Section 4.2. The Extension Period, which shall be deemed to commence on the next
calendar day following the expiration of the initial Escrow Period, shall
consist of 60 calendar days. The last day of the Escrow Period, or the last day
of the Extension Period (if the Escrow Agent has received written notice thereof
as herein above provided), is referred to herein as the "Termination Date".

3. Deposits to the Bank Account.

3.1 The Placement Agent or Sichenzia Ross Friedman & Ference LLP shall deliver
to the Escrow Agent all monies which it receives from the Investors with respect
to the Series B Warrants, which monies shall be in the form of checks or wire
transfers, provided however that "Cashiers" checks and "Money Orders" must be in
amounts greater than $10,000; Cashiers checks or Money Orders in amounts less
than $10,000 shall be rejected by the Escrow Agent. Upon the Escrow Agent's
receipt of such monies, they shall be credited to the Warrant Escrow Account.
All checks delivered to the Escrow Agent shall be made payable to "CST&T Zoom
Technologies Escrow Account." Any check payable other than to the Escrow Agent
as required hereby shall be returned to the sender, or if the Escrow Agent has
insufficient information to do so, then to the Placement Agent (together with
any Subscription Information, as defined below or other documents delivered
therewith) by noon of the next business day following receipt of such check by
the Escrow Agent, and such check shall be deemed not to have been delivered to
the Escrow Agent pursuant to the terms of this Agreement.

3.2 Promptly after receiving monies for the purchase of the Series B Warrants as
described in Section 3.1, the Escrow Agent shall deposit the same into the Bank
Account. Amounts of monies so deposited are hereinafter referred to as "Escrow
Amounts". The Escrow Agent shall cause the Bank to process all Escrow Amounts
for collection through the banking system. Simultaneously with each deposit to
the Escrow Account, the Placement Agent shall inform the Escrow Agent in writing
of the name, address, bank account wiring instructions, and the tax
identification number of the Investor, the amount of Series B Warrants
subscribed for by such purchase, and the aggregate dollar amount of such
subscription (collectively, the "Subscription Information"). [Add wire
instructions.]

--------------------------------------------------------------------------------

3.3 The Escrow Agent shall not be required to accept for credit to the Escrow
Account or for deposit into the Bank Account checks which are not accompanied by
the name address, tax identification number and the number of Series B Warrants
Subscribed. Wire transfers representing payments by the Investors shall not be
deemed deposited in the Escrow Account until the Escrow Agent has received in
writing the Subscription Information required with respect to such payments.

3.4 The Escrow Agent shall not be required to accept in the Escrow Account any
amounts whether by check or wire, except during the Escrow Agent's regular
business hours.

3.5 Only those Escrow Amounts, which have been deposited in the Bank Account and
which have cleared the banking system and have been collected by the Escrow
Agent, are herein referred to as the "Fund."

4. Disbursement from the Bank Account.

4.1 At any time following the date hereof, upon receipt by the Escrow Agent of
joint written instructions of the Company and the Placement Agent stating the
conditions of release of the Escrowed Amount to the Company and to the Placement
Agent for its fees in connection with the Offering, have been met, the Escrow
Agent shall make such disbursements from the Fund as directed by such joint
written instruction letter.

4.2 If, during the period commencing 120 days from the Effective Date, and
terminating 180 days from the date hereof, upon receipt by the Escrow Agent of
written instructions from the Placement Agent stating the Company has failed to
meet the conditions of release of the Warrant Escrowed Amount, the Escrow Agent
shall promptly refund to each Investor the amount of payment received from such
Investor (or Placement Agent on behalf of such Investor) which is then held in
the Fund or which thereafter clears the banking system, with pro-rata accrued
interest thereon and without deduction therefrom, by drawing checks on the Bank
Account for the amounts of such payments and transmitting them to the Investors.
In such event, the Escrow Agent shall promptly notify the Issuer, the Placement
Agent and each of the Investors of its distribution of the Fund. If during this
period, the Escrow Agent does not receive written instruction from the Placement
Agent, the Escrow Agent shall continue to hold the Escrowed Amount until
disbursement pursuant to Section 4.1 or 4.3.

4.3 On the date that is 180 days from the Effective Date, if the Escrow Agent
has not received the joint written instructions of the Company and the Placement
Agent pursuant to Section 4.1 hereof, or the instructions from the Placement
Agent pursuant to Section 4.2 hereof, the Escrow Agent shall promptly, but in no
event more than one (1) business day after a request from the Placement agent
(which request the Placement Agent will undertake to provide to the Escrow
Agent), refund to each Investor the amount of payment received from such
Investor which is then held in the Fund or which thereafter clears the banking
system, with pro-rata accrued interest thereon and without deduction therefrom,
by drawing checks on the Bank Account for the amounts of such payments and
transmitting them to the Investors. In such event, the Escrow Agent shall
promptly notify the Issuer, the Placement Agent and each of the Investors of its
distribution of the Fund.

--------------------------------------------------------------------------------

4.4 Upon disbursement of the Fund pursuant to the terms of this Article 4, the
Escrow Agent shall be relieved of further obligations and released from all
liability under this Agreement. It is expressly agreed and understood that in no
event shall the aggregate amount of payments made by the Escrow Agent exceed the
amount of the Fund.

5. Rights, Duties and Responsibilities of Escrow Agent. It is understood and
agreed that the duties of the Escrow Agent are purely ministerial in nature, and
that:

5.1 The Escrow Agent shall notify the Placement Agent, on a daily basis if the
Escrow Agent receives additional funds, of the Escrow Amounts which have been
deposited in the Bank Account and of the amounts, constituting the Fund, which
have cleared the banking system and have been collected by the Escrow Agent.

5.2 The Escrow Agent shall not be responsible for or be required to enforce any
of the terms or conditions of the Purchase Agreementor any other agreement
between the Placement Agent and the Issuer nor shall the Escrow Agent be
responsible for the performance by the Placement Agent or the Issuer of their
respective obligations under this Agreement.

5.3 The Escrow Agent shall not be required to accept from the Placement Agent
(or the Issuer) any Subscription Information pertaining to Investors unless such
Subscription Information is accompanied by checks or wire transfers meeting the
requirements of Section 3.1, nor shall the Escrow Agent be required to keep
records of any information with respect to payments deposited by the Placement
Agent (or the Issuer) except as to the amount of such payments; however, the
Escrow Agent shall notify the Placement Agent within a reasonable time of any
discrepancy between the amount set forth in any Subscription Information and the
amount delivered to the Escrow Agent therewith. Such amount need not be accepted
for deposit in the Warrant Escrow Account until such discrepancy has been
resolved.

5.4 The Escrow Agent shall be under no duty or responsibility to enforce
collection of any check delivered to it hereunder. The Escrow Agent, within a
reasonable time, shall return to the Placement Agent any check received which is
dishonored, together with the Subscription Information, if any, which
accompanied such check.

5.5 The Escrow Agent shall be entitled to rely upon the accuracy, act in
reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature, instrument or other document which is given
to the Escrow Agent pursuant to this Agreement without the necessity of the
Escrow Agent verifying the truth or accuracy thereof. The Escrow Agent shall not
be obligated to make any inquiry as to the authority, capacity, existence or
identity of any person purporting to give any such notice or instructions or to
execute any such certificate, instrument or other document.

--------------------------------------------------------------------------------

5.6 If the Escrow Agent is uncertain as to its duties or rights hereunder or
shall receive instructions with respect to the Bank Account, the Escrow Amounts
or the Fund which, in its sole determination, are in conflict either with other
instructions received by it or with any provision of this Agreement, it shall be
entitled to hold the Escrow Amounts, the Fund, or a portion thereof, in the Bank
Account pending the resolution of such uncertainty to the Escrow Agent's sole
satisfaction, by final judgment of a court or courts of competent jurisdiction
or otherwise.

5.7 The Escrow Agent shall not be liable for any action taken or omitted
hereunder, or for the misconduct of any employee, agent or attorney appointed by
it, except in the case of willful misconduct, fraud or gross negligence. The
Escrow Agent shall be entitled to consult with counsel of its own choosing and
shall not be liable for any action taken, suffered or omitted by it in
accordance with the advice of such counsel.

5.8 The Escrow Agent shall have no responsibility at any time to ascertain
whether or not any security interest exists in the Escrow Amounts, the Fund or
any part thereof or to file any financing statement under the Uniform Commercial
Code with respect to the Fund or any part thereof.

6. Amendment; Resignation or Removal of Escrow Agent. This Agreement may be
altered or amended only with the written consent of the Issuer, the Placement
Agent, and the Escrow Agent, provided, however, that Section 4.3 cannot be
amended. The Escrow Agent may resign and be discharged from its duties hereunder
at any time by giving written notice of such resignation to the Issuer and the
Placement Agent specifying a date when such resignation shall take effect and
upon delivery of the Fund to the successor escrow agent designated by the
Placement Agent in writing. Such successor Escrow Agent shall become the Escrow
Agent hereunder upon the resignation date specified in such notice. If the
Company fails to designate a successor Escrow Agent within thirty (30) days
after such notice, then the resigning Escrow Agent shall promptly refund the
amount in the Fund to each prospective Investor, with interest thereon or
deduction. The Escrow Agent shall continue to serve until its successor accepts
the escrow and receives the Fund. The Company shall have the right at any time
to remove the Escrow Agent and substitute a new escrow agent by giving notice
thereof to the Escrow Agent then acting. Upon its resignation and delivery of
the Fund as set forth in this Section 6, the Escrow Agent shall be discharged of
and from any and all further obligations arising in connection with the escrow
contemplated by this Agreement. Without limiting the provisions of Section 8
hereof, the resigning Escrow Agent shall be entitled to be reimbursed by the
Issuer and the Placement Agent for any expenses incurred in connection with its
resignation, transfer of the Fund to a successor escrow agent or distribution of
the Fund pursuant to this Section 6.

7. Representations and Warranties. The Issuer and the Placement Agent hereby
severally represent and warrant to the Escrow Agent that:

7.1 No party other than the Investors have, or shall have, any lien, claim or
security interest in the Warrant Escrow Amounts or the Fund or any part thereof.

--------------------------------------------------------------------------------

7.2 No financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Amounts or the Fund or any part thereof.

7.3 The Subscription Information submitted with each deposit shall, at the time
of submission and at the time of the disbursement of the Fund, be deemed a
representation and warranty that such deposit represents a bona fide payment by
the Investor described therein for the amount of Securities set forth in such
Subscription Information.

7.4 All of the information contained in the Subscription Information and Exhibit
A is, as of the date hereof, and will be, at the time of any disbursement of the
Fund, true and correct.

7.5 Reasonable controls have been established and required due diligence
performed to comply with "Know Your Customer" regulations, USA Patriot Act,
Office of Foreign Asset Control (OFAC) regulations and the Bank Secrecy Act.

8. Fees and Expenses. The Escrow Agent shall be entitled to the Escrow Agent
Fees set forth on Exhibit A, payable as and when stated therein. In addition,
the Issuer and the Placement Agent jointly and severally agree to reimburse the
Escrow Agent for any reasonable expenses incurred in connection with this
Agreement, including, but not limited to, reasonable counsel fees.

9. Indemnification and Contribution.

9.1 The Issuer and the Placement Agent (collectively referred to as the
"Indemnitors") jointly and severally agree to indemnify the Escrow Agent and its
officers, directors, employees, agents and shareholders (collectively referred
to as the "Indemnitees") against, and hold them harmless of and from, any and
all loss, liability, cost, damage and expense, including without limitation,
reasonable counsel fees, which the Indemnitees may suffer or incur by reason of
any action, claim or proceeding brought against the Indemnitees arising out of
or relating in any way to this Agreement or any transaction to which this
Agreement relates, unless such action, claim or proceeding is the result of the
willful misconduct, fraud or gross negligence of the Indemnitees.

9.2 If the indemnification provided for in Section 9.1 is applicable, but for
any reason is held to be unavailable, the Indemnitors shall contribute such
amounts as are just and equitable to pay, or to reimburse the Indemnitees for,
the aggregate of any and all losses, liabilities, costs, damages and expenses,
including counsel fees, actually incurred by the Indemnitees as a result of or
in connection with, and any amount paid in settlement of, any action, claim or
proceeding arising out of or relating in any way to any actions or omissions of
the Indemnitors.

9.3 The provisions of this Article 9 shall survive any termination of this
Agreement, whether by disbursement of the Fund, resignation of the Escrow Agent
or otherwise.

--------------------------------------------------------------------------------



10. Termination of Agreement. This Agreement shall terminate on the final
disposition of the Fund pursuant to Section 4, provided that the rights of the
Escrow Agent and the obligations of the other parties hereto under Section 9
shall survive the termination hereof and the resignation or removal of the
Escrow Agent.

11. Governing Law and Assignment. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflicts of laws principles thereof, and shall be binding, upon
the parties hereto and their respective successors and assigns; provided,
however, that any assignment or transfer by any party of its rights under this
Agreement or with respect to the Escrow Amounts or the Fund shall be void as
against the Escrow Agent unless (a) written notice thereof shall be given to the
Escrow Agent; and (b) the Escrow Agent shall have consented in writing to such
assignment or transfer.

12. Notices. All notices required to be given in connection with this Agreement
shall be sent by registered or certified mail, return receipt requested, or by
hand delivery with receipt acknowledged, or by the Express Mail service offered
by the United States Postal Service, and addressed, if to the Issuer or the
Placement Agent, at their respective addresses set forth on the Information
Sheet, and if to the Escrow Agent, at its address set forth above, to the
attention of the Trust Department.

13. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be determined to be invalid or
unenforceable, the remaining provisions of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law.

14. Execution in Several Counterparts. This Agreement may be executed in several
counterparts or by separate instruments and by facsimile transmission, and all
of such counterparts and instruments shall constitute one agreement, binding on
all of the parties hereto.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings (written or oral) of the parties in
connection therewith.

16 Third-Party Beneficiaries. The parties to this Agreement represent,
acknowledge and confirm that each of the Investors is a third-party beneficiary
to this Agreement and this Agreement inures to his benefit as if each such
Investor was a party to this Agreement.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

CONTINENTAL STOCK TRANSFER
& TRUST COMPANY

 

 

 

By: ______________________________

Name:

Title:

 

 

 GLOBAL HUNTERS SECURITIES, LLC

 

 

 

By: ______________________________

Name:

Title:

 

 

 ZOOM TECHNOLOGIES, INC.

 

 

 

By: ______________________________

Name: Anthony K. Chan

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

ESCROW AGREEMENT INFORMATION SHEET

 

1. The Issuer
Name: Zoom Technologies, Inc.
Address: 207 South Street, Boston, Massachusetts 02111

Tax Identification Number: 51-0448969

 

2. The Placement Agent
Name: Global Hunters Securities, LLC
Address:

 

3. Minimum Amounts and Conditions Required for Disbursement of the Escrow
Account
The Amount to be held in escrow shall be $5,032,304. There is no minimum or
maximum amount.

The conditions for disbursement are set forth in Section 4.

4. Title of Escrow Account
"CST&T Zoom Technologies __________________________ .

5. Escrow Agent Fees and Charges

$6,000: $1250.00 payable at signing of the Escrow Agreement, plus $4,750.00
prior to the distribution of the Funds. A fee of $500 will be payable for
document review services related to each proposed amendment to the Escrow
Agreement. In addition, the Escrow Agent shall be paid a fee of $500.00 for each
additional closing. Should the Escrow Agent continue for more than one year, the
Escrow Agent shall receive a fee of $500.00 per month, or any portion thereof,
payable in advance on the first business day of the month.

 

Distribution charges:
$10.00 per check
$35.00 per wire
$50.00 per check returned (NSF) check
$100.00 lost check replacement fee